DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
2.	Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (Pub. No. US2015/0067368) in view of Klinglesmith et al. (Pub. No. US2011/0080920)  and further in view of Lu et al. (US Patent US8,058,897)
As per claim 1, Henry discloses an apparatus comprising: 
a first die (fig.4, 24, i.e., 406a)  comprising a root tile (fig.4, 24,  i.e., within die 406a) , the root tile comprising: a first endpoint controller (fig.4, 24, i.e., 102a) to couple to a compute die (fig.4,24,  i.e., 406b) via a first interconnect (fig.4,24, i.e., 404), the first die having a first bus device function identifier;  (paragraph 183, i.e., each interrupt request includes a destination identifier, and a core 102 responds to an interrupt request only if the destination identifier matches the APIC ID of the core 102 (or if the interrupt request identifier is a special value that indicates it is a request for all cores 102).) 
a graphics engine (fig.4,24,  i.e., 402a) comprising a plurality of graphics processing units (fig.4, i.e., 102s) , the graphics engine coupled to the first endpoint controller via a primary channel (fig.4, i.e., 404) of an on-die fabric (i.e., die a, 404a ) ;  (paragraph 60, i.e., multi-die configuration microprocessor 100, when a core 102 writes to its sync register 108, the sync register 108 value is propagated to the core's 102 corresponding shadow sync register 108 on  the other die)
a memory (fig.4, 24, i.e., 119 )  interconnect to couple the graphics engine to a local memory (paragraph 187, i.e., the core 102 causes the propagation to the other die 406 by writing to the local 
configuration register 112.) attached to the first die, (paragraph  270,  i.e., shared cache 119 (i.e., the highest level cache that generates the addresses used in the external bus transactions) is the portion of the microprocessor 100 configured to modify the upper address bits when the all cores BSP feature is enabled. ) wherein the root tile is to configure a set of configuration registers(fig.4, i.e., 108) to allocate a plurality of base address registers for the first die and the at least one other die (fig.4, i.e., 406b). (paragraph 187, i.e., with respect to the configuration of FIG. 4, a core 102 on die A 406A causes the enabled bits 254 associated with cores A, B, C and D (local cores) in the configuration register 112 of die A 406A (local die) to be propagated to the enabled bits 254 associated with cores A, B, C and D in the configuration register 112 of die B 406B (remote die)) 
Henry discloses all the limitations as the above but does not explicitly discloses a sideband router coupled to the first endpoint controller and the graphics engine to communicate with a corresponding sideband router of at least one other die via a sideband interconnect; However, Klinglesmith discloses this, (fig.2, paragraph 18-20, 26, i.e., an integrated endpoint which may include a plurality of independent logics. It also includes a sideband channel to communicate sideband information between the IP block and the multi-function logic. A sideband router 60 may communicate 
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kinglesmith with the teaching of Henry so as to have the sideband so as to Whenever a carrier is modulated by an information signal, new signals at different frequencies are generated as part of the process. These new frequencies, which are called side frequencies, or sidebands, occur in the frequency spectrum directly above and directly below the carrier frequency to make system more flexibility and more efficient to enhance the system performance.
The modified system of Henry discloses all the limitations as the above but does not explicitly discloses the first die being a component of a multi-die structure to present to a compute die as a single device having a single bus device function identifier. (col. 4, lines 37-47, i.e., Die boundary 150 can be an identifier, e.g., a predetermined bit pattern, indicating that the segment to follow is configuration data for a different die of the same multi-die IC.  Thus, configuration controller 120, responsive to detecting die boundary 150, can send segment 155 through configuration bus 160 to die 110.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Lu with the teaching of the modified system of Henry so as to have die can be an identifier with predetermined bit pattern with  indicating that the segment for a different die of the same multi-die to detecting the type of  dies so as on the fly identification  to enhance the system performance.

As per claim 2, Henry discloses wherein the apparatus comprises a graphics card including a plurality of dies comprising a plurality of tiles, wherein the plurality of dies are components of the multi-die 
 
As per claim 3, Henry discloses wherein the first endpoint controller comprises a multi-tile configuration register comprising a first field to store a tile number for the root tile and a second field to store a count of remote tiles coupled to the root tile. (paragraph 187, i.e., with respect to the configuration of FIG. 4, a core 102 on die A 406A causes the enabled bits 254 associated with cores A, B, C and D (local cores) in the configuration register 112 of die A 406A (local die) to be propagated to the enabled bits 254 associated with cores A, B, C and D in the configuration register 112 of die B 406B (remote die))
 
As per claim 4, Henry discloses wherein each of the remote tiles comprises an endpoint controller, a graphics engine, and a router, wherein the endpoint controller of each of the remote tiles is unconnected to the graphics engine of the remote tile and the first interconnect, and further is 
unconnected to the option ROM. (paragraph 187, i.e., with respect to the configuration of FIG. 4, a core 102 on die A 406A causes the enabled bits 254 associated with cores A, B, C and D (local cores) in the configuration register 112 of die A 406A (local die) to be propagated to the enabled bits 254 associated with cores A, B, C and D in the configuration register 112 of die B 406B (remote die))
 

 
As per claim 6, Henry discloses wherein the root tile is to program in the set of configuration registers of the root tile the plurality of base address registers (BARs) for the remote tiles. (paragraph 40, i.e., Each of the cores 102 is configured to read/write data from/to the uncore 103 via a respective address/data bus 126 that provides a non-architectural address space (also referred to as private or micro-architectural address space) to shared resources of the uncore 103.  And furthermore, at paragraph 187, i.e., with respect to the configuration of FIG. 4, a core 102 on die A 406A causes the enabled bits 254 associated with cores A, B, C and D (local cores) in the configuration register 112 of die A 406A (local die) to be propagated to the enabled bits 254 associated with cores A, B, C and D in the configuration register 112 of die B 406B (remote die))
 
As per claim 7, Henry discloses wherein the root tile is to program a memory mapped input/output register BAR for a physical function that incorporates a memory mapped input/output space for the plurality of remote tiles and a plurality of memory mapped input/output register BARs for a plurality of 
virtual functions for each of the remote tiles, and a local memory BAR to comprehend the plurality of remote tiles. (paragraph 40, i.e., Each of the cores 102 is configured to read/write data from/to the uncore 103 via a respective address/data bus 126 that provides a non-architectural address space (also referred to as private or micro-architectural address space) to shared resources of the uncore 103.  )
 

 
As per claim 9, Henry discloses wherein the first endpoint controller is to receive a posted write transaction from the compute die, convert the posted write transaction to a non-posted write transaction, and direct the non-posted write transaction to the at least one remote tile. (paragraph 44, i.e., The interrupt sources in response to which the control unit 104 generates an interrupt 124 to a core 102 may include external interrupt sources, such as the x86 architecture INTR, SMI, NMI interrupt sources; or bus events, such as the assertion or de-assertion of the x86 architecture-style bus signal STPCLK.)
 
As per claim 10, Henry discloses wherein the first endpoint controller comprises an interrupt register having a plurality of state fields each associated with one of the plurality of tiles, wherein in response to a write transaction from a first remote tile, the interrupt register is to write first status information into a corresponding one of the plurality of state fields and send a message signaling interrupt to the compute die. (paragraph 60, i.e., multi-die configuration microprocessor 100, when a core 102 writes to its sync register 108, the sync register 108 value is propagated to the core's 102 corresponding shadow sync register 108 on the other die)
 
As per claim 11, Henry discloses wherein the at least one remote tile (fig.4, i.e., 406B) comprises a second endpoint controller(fig.4, i.e., 402B) comprising a service queue(fig.4, i.e., shadow registers), and wherein the first endpoint controller is to: perform a first credit protocol (paragraph 131, i.e., the 
different handshake protocol )with the second endpoint controller to determine whether there is at least one available entry in the service queue prior to sending a non-posted transaction or a posted transaction to the at least one remote tile;  (paragraph 206, i.e., the master core 102 of blocks 907 and 919 that performs the package sleep state handshake protocol of FIG. 9 may be a different core 102 than before the generation of the configuration-related values.  )  and 
Henry discloses all the limitations as the above but does not explicitly discloses perform a second credit protocol via the sideband router to determine whether the sideband interconnect has sufficient resources for the non-posted transaction or the posted transaction. However, 
Klinglesmith discloses this, (fig.2, paragraph 18-20, 26, i.e., an integrated endpoint which may include a plurality of independent logics. It also includes a sideband channel to communicate sideband information between the IP block and the multi-function logic. A sideband router 60 may communicate with each agent 50 via a given sideband channel 65.sub.1-65.sub.3.  Note that peer-to-peer communications between agents 50 are allowed messages with different sideband source IDs, enabling the receiver to differentiate the source of the INTx message.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kinglesmith with the teaching of Henry so as to have the sideband so as to Whenever a carrier is modulated by an information signal, new signals at different frequencies are generated as part of the process. These new frequencies, which are called side frequencies, or sidebands, occur in the frequency spectrum directly above and directly below the carrier frequency to make system more flexibility and more efficient to enhance the system performance.

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Lu with the teaching of the modified system of Henry so as to have die can be an identifier with predetermined bit pattern with  indicating that the segment for a different die of the same multi-die to detecting the type of  dies so as on the fly identification  to enhance the system performance.
 
As per claim 12, Henry discloses a non-transitory machine-readable medium having stored thereon instructions, which if performed by a machine cause the machine to perform a method comprising: 
receiving, in a root tile of an accelerator device having a plurality of tiles  including the root tile and a plurality of remote tiles(fig.4, i.e., 406B), a message from a processor, the message comprising a register write request to a register of a first remote tile of the plurality of remote tiles;  (fig.4, i.e., 406b). (paragraph 187, i.e., with respect to the configuration of FIG. 4, a core 102 on die A 406A causes the enabled bits 254 associated with cores A, B, C and D (local cores) in the configuration register 112 of die A 406A (local die) to be propagated to the enabled bits 254 associated with cores A, B, C and D in the configuration register 112 of die B 406B (remote die))
decoding, in an endpoint controller of the root tile, a system address of the message to identify a destination tile for the message, based at least in part on a base address register decode of the system 
are non-architectural instructions stored within one or more memories (e.g., the uncore microcode ROM 2425, uncore microcode patch RAM 2408 and/or core microcode ROM 2404) of the microprocessor 100 that are fetched by a core 102 based on a fetch address stored in the non-architectural micro-program counter (micro-PC) and used by the core 102 to implement the instructions of the instruction set architecture of the microprocessor 100.)
 	Henry discloses all the limitations as the above but does not explicitly directing the message to the first remote tile coupled to the root tile via a sideband interconnect. However, Klinglesmith discloses this, (fig.2, paragraph 18-20, 26, i.e., an integrated endpoint which may include a plurality of independent logics. It also includes a sideband channel to communicate sideband information between the IP block and the multi-function logic. A sideband router 60 may communicate with each agent 50 via a given sideband channel 65.sub.1-65.sub.3.  Note that peer-to-peer communications between agents 50 are allowed messages with different sideband source IDs, enabling the receiver to differentiate the source of the INTx message.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kinglesmith with the teaching of Henry so as to have the sideband so as to Whenever a carrier is modulated by an information signal, new signals at different frequencies are generated as part of the process. These new frequencies, which are called side frequencies, or sidebands, occur in the frequency spectrum directly above and directly below the carrier frequency to make system more flexibility and more efficient to enhance the system performance.


 
As per claim 14, Henry discloses wherein the register write request comprises a posted write transaction, and the method further comprises converting, in the endpoint controller of the root tile, the posted write transaction to a non-posted write transaction. (paragraph 293-294, i.e., The SPU 2423 reads the status register to determine the list of events that have occurred.  One of the control registers includes a bit corresponding to each action that the SPU 2423 should take in response to detecting one of the events specified in the status register.)
 
As per claim 15, Henry discloses wherein the method further comprises: 
receiving a second message in the endpoint controller of the root tile, the second message comprising a configuration register write request;  and (paragraph 304-305, i.e., In response to the interrupt, the core 102 disables interrupts and traps to microcode that handles the patch message.)
 	updating a configuration register of the root tile in response to the second message. (paragraph 314, i.e., any updates to the core PRAM 2499 by the core PRAM patch 2512, including updates that change values that could affect the operation of the core 102 (e.g., feature set), are guaranteed not to be architecturally visible until the patch 2500 has been propagated to all the cores 102 because all of the 
 
As per claim 16, Henry discloses wherein the method further comprises: 
receiving a third message in the root tile via the interconnect from the first remote tile;  (paragraph 304-305, i.e., In response to the interrupt, the core 102 disables interrupts and traps to microcode that handles the patch message.)
decoding, in the endpoint controller of the root tile, a first portion of an address offset field of the third message to identify a destination tile for the third message, wherein the first portion of the address offset field of the third message comprises a non-zero value;  (paragraph 304-305, i.e., In response to the interrupt, the core 102 disables interrupts and traps to microcode that handles the patch message.)
updating the first portion of the address offset field of the third message to the predetermined value, and appending a port identifier for an endpoint controller of the destination tile to the third message;  and (paragraph 314, i.e., any updates to the core PRAM 2499 by the core PRAM patch 2512, including updates that change values that could affect the operation of the core 102 (e.g., feature set), are guaranteed not to be architecturally visible until the patch 2500 has been propagated to all the cores 102 because all of the cores 102 are known to be executing the same microcode that implements the apply microcode patch instruction and interrupts will not be enabled on any of the cores 102 until the patch 2500 has been propagated to all the cores 102.)
directing the message to the destination tile coupled to the root tile via another interconnect. (paragraph 60, i.e., multi-die configuration microprocessor 100, when a core 102 writes to its sync 

3.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (Pub. No. US2015/0067368) in view of Klinglesmith et al. (Pub. No. US2011/0080920) and further in view of Nelson (US Patent 8,121,150) and  further in view of Lu et al. (US Patent US8,058,897)
As per claim 17, Henry discloses a system comprising: 
a processor (fig.4, 24, i.e., 2423) including one or more cores(fig.4,24,  i.e., 102s)  to execute instructions;  and (paragraph 283, i.e., the uncore ROM 2425 holds code that is fetched and executed by the SPU 2423.)
an accelerator device (fig.4, i.e., 406A) coupled to the processor via interconnect(fig.4, i.e., 404), the accelerator device comprising a plurality of tiles including a root tile(fig.4, i.e., within 406A), a plurality of remote tiles(fig.4, i.e., 406Bs), and a non-volatile memory(fig.4,24, i.e., ram 2408 to store configuration information for the accelerator device, wherein the root tile is coupled to the PCIe interconnect and the non-volatile memory and comprises: 
an endpoint controller(fig.4, 24, i.e., 104a) to interface with the processor and the non-volatile memory;  
a graphics engine(fig.4, i.e., 402a)  comprising a plurality of graphics processing units, the graphics engine coupled to the endpoint controller via a primary channel of an on-die fabric;  (paragraph 60, i.e., multi-die configuration microprocessor 100, when a core 102 writes to its sync register 108, the sync register 108 value is propagated to the core's 102 corresponding shadow sync register 108 on  the other die) and 
a memory interconnect to couple the graphics engine to a local memory attached to the root tile, wherein the endpoint controller is to decode a portion of a system address of a posted transaction 
 Henry discloses all the limitations as the above but does not explicitly discloses a sideband router coupled to the endpoint controller and the graphics engine to communicate with a corresponding sideband router of at least one of the plurality of remote tiles via a sideband interconnect. However, 
Klinglesmith discloses this, (fig.2, paragraph 18-20, 26, i.e., an integrated endpoint which may include a plurality of independent logics. It also includes a sideband channel to communicate sideband information between the IP block and the multi-function logic. A sideband router 60 may communicate with each agent 50 via a given sideband channel 65.sub.1-65.sub.3.  Note that peer-to-peer communications between agents 50 are allowed messages with different sideband source IDs, enabling the receiver to differentiate the source of the INTx message.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Kinglesmith with the teaching of Henry so as to have the sideband so as to Whenever a carrier is modulated by an information signal, new signals at different frequencies are generated as part of the process. These new frequencies, which are called side frequencies, or sidebands, occur in the frequency spectrum directly above and directly below 
	The modified system of Henry disclose all the limitations as the above but does not explicitly discloses a Peripheral Component Interconnect Express (PCIe) interconnect. However, Nelson discloses this. (col.1, lines 32-40, i.e., (a "core") that provides a PCI Express bus interface (a "PCI Express core").  In a PCI Express core, transaction layer packets to be transmitted over a PCI Express bus are stored in a buffer memory.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Nelson with the teaching of the modified system of Kinglesmith so that the  PCI Express provides a number of benefits over existing bus standards, including increased bandwidth availability and support for real-time data transfer services so as to enhance the system performance.
	The modified system of Henry discloses all the limitations as the above but does not explicitly discloses the accelerator device including the root tile and the plurality of remote tiles is to present to the processor as a single device having a single bus device identifier. (col. 4, lines 37-47, i.e., Die boundary 150 can be an identifier, e.g., a predetermined bit pattern, indicating that the segment to follow is configuration data for a different die of the same multi-die IC.  Thus, configuration controller 120, responsive to detecting die boundary 150, can send segment 155 through configuration bus 160 to die 110.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Lu with the teaching of the modified system of Henry so as to have die can be an identifier with predetermined bit pattern with  indicating that the segment for a different die of the same multi-die to detecting the type of  dies so as on the fly identification  to enhance the system performance.

tile is to send the non-posted transaction to the first remote tile via another sideband interconnect coupled between the second remote tile and the first remote tile. (fig.2, paragraph 18-20, 26, i.e., an integrated endpoint which may include a plurality of independent logics. It also includes a sideband channel to communicate sideband information between the IP block and the multi-function logic. A sideband router 60 may communicate with each agent 50 via a given sideband channel 65.sub.1-65.sub.3.  Note that peer-to-peer communications between agents 50 are allowed messages with different sideband source IDs, enabling the receiver to differentiate the source of the INTx message.)
 
As per claim 19, Nelson discloses wherein the accelerator device is presented to the processor as a single PCIe device having a single bus device function identifier. (col.1, lines 32-40, i.e., (a "core") that provides a PCI Express bus interface (a "PCI Express core").  In a PCI Express core, transaction layer packets to be transmitted over a PCI Express bus are stored in a buffer memory.)
 
As per claim 20, Henry discloses wherein the endpoint controller of the root tile is, prior to directing the non-posted transaction to the first remote tile, to determine whether the first remote tile has buffer space for the non-posted transaction based on pointer information received from the first remote tile, 
and wherein the sideband interconnect has an independent credit protocol. (fig.2, paragraph 18-20, 26, i.e., an integrated endpoint which may include a plurality of independent logics. It also includes a sideband channel to communicate sideband information between the IP block and the multi-function logic. A sideband router 60 may communicate with each agent 50 via a given sideband channel 65.sub.1-

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635  or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo  can be reached at (571)272-3642 or via e-mail addressed to [tim.vo@uspto.gov].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300  for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2185

 /TIM T VO/Supervisory Patent Examiner, Art Unit 2185